Citation Nr: 0711766	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  05-35 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1939 to June 
1946, and died in September 2004.  The appellant is his 
widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death.  This case 
was previously before the Board in May 2006, at which time it 
was remanded for additional development of the record.

For good cause shown, this case has been advanced on the 
docket.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

While further delay is regrettable, the Board finds that 
additional information is required prior to appellate review.

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  She argues that the 
veteran had a significant psychiatric disability as a result 
of his combat experience in service, and that she has 
submitted ample evidence to support her contention that his 
service-connected anxiety state contributed to the 
development of his fatal heart disease.  

It is also noted that when the veteran was hospitalized in 
July 1945, while in service, a blood pressure reading of 
130/90 was recorded.  However, an October 1946 VA examination 
report for follow-up of the veteran's psychiatric condition 
reflects that his blood pressure was 128/78.  A slight 
systolic murmur was noted, but no cardiac enlargement.  The 
appellant provided a history that the veteran was diagnosed 
with hypertension in the 1980s. 

In its May 2006 remand, the Board requested that the 
appellant provide information concerning treatment the 
veteran had received for hypertension or heart disease prior 
to 1994, and for anxiety disorder since 1960, as well as for 
treatment the veteran received at a private hospital, include 
the terminal hospitalization report.  

The Board observes that in its May 2006 remand, it directed 
the RO to obtain a medical opinion "[i]f the claimant 
reasonably cooperates" with the request for evidence.  
Although no records were submitted regarding treatment for a 
psychiatric disorder since 1960, the Board points out that a 
partially legible copy of the discharge summary from the 
August to September hospitalization at Sentara Virginia Beach 
Hospital has been submitted, as are records from his 
hospitalizations in May 2002, July 2003 and July 2004 at the 
same facility.  In view of the evidence now of record, the 
appellant has reasonably cooperated.  However, no VA opinion 
has been obtained.  Such is necessary and should be 
accomplished on remand.

In this regard, the Board notes that in a June 2006 
statement, Dr. Arbuckle stated that the veteran had a history 
of post-traumatic stress disorder (PTSD), hypertension and 
coronary artery disease.  It was his opinion that the 
veteran's PTSD and anxiety contributed to his heart disease 
and, ultimately, his demise.  No rationale for the opinion 
was provided, nor was the basis for the statement that the 
veteran suffered from PTSD provided.  In this regard, the 
record is devoid of any treatment for a psychiatric disorder 
subsequent to 1960, nor was PTSD or other psychiatric 
disorders noted historically or for treatment purposes on any 
of the current treatment records.  The records note only mild 
Alzheimer's disease in 2004.  The appellant's brief suggests 
that the veteran did not seek treatment for his psychiatric 
disorder for many years prior to his death.  Thus, while the 
veteran clearly suffered from combat-related anxiety 
following service until at least 1960, the lack of any 
information in the record regarding the veteran's psychiatric 
disorder since that time renders the basis for the June 2006 
statement unclear.

In light of the above, on remand, Dr. Arbuckle should be 
asked to provide a rationale for his June 2006 opinion, as 
well as copies of any treatment records maintained by the 
physician which mention the veteran's psychiatric status.  
The appellant is free to submit this evidence, or may submit 
an authorization form for VA to obtain the records on her 
behalf.  

The appellant should also be advised that she is free to 
submit lay statements describing her or others' observations 
of the veteran's anxiety symptoms over the years since 1960.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain a 
legible copy of the discharge summary from 
the veteran's hospitalization at Sentera 
Virginia Beach General Hospital from 
August to September 2004.  The appellant 
is free to submit that evidence or to 
provide the appropriate release for the 
AOJ to obtain such. 

2.  The AOJ should request that Dr. 
Arbuckle provide a rationale for his June 
2006 opinion, as well as copies of any 
treatment records maintained by the 
physician which mention the veteran's 
psychiatric status.  The appellant is free 
to submit that evidence or to provide the 
appropriate release for the AOJ to obtain 
such.

3.  The AOJ should advise the appellant 
that she may submit lay statements 
describing her or others' observations of 
the veteran's anxiety symptoms over the 
years since 1960.  

4.  After the above has been completed to 
the extent possible and regardless of a 
response to the above, the AOJ should 
refer the claims folder to a cardiologist 
to determine whether it is at least as 
likely as not (50 percent probability or 
greater) that the cause of the veteran's 
death was related to service or to his 
service-connected anxiety.  Specifically, 
the examiner should provide an opinion as 
to whether the veteran's diagnosed heart 
and hypertension conditions are related to 
his military service.  The examiner should 
comment on the significance, if any, of 
the blood pressure reading of 130/90 noted 
in service, and the veteran's subsequent 
development of cardiovascular disease.  
The examiner should also provide an 
opinion as to whether the veteran's 
service-connected anxiety state as likely 
as not caused or worsened the veteran's 
cardiovascular disorders, and thereby 
contributed to the veteran's death.  The 
rationale for any opinion expressed should 
be set forth.  If the examiner determines 
that an opinion cannot be provided without 
referral to a psychiatrist for an opinion, 
such should be completed.

5.  Thereafter, the claim should be 
readjudicated.  If the claim remains 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



